Citation Nr: 1741334	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-28 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of gonorrhea.  


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to October 1968, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a July 2016 videoconference hearing before the undersigned Veterans Law Judge.  

In September 2016, the Board remanded the issue herein for further development.  Specifically, the Board requested a new etiological examination after finding the September 2009 examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board also requested outstanding private or VA treatment records.  If the Agency of Original Jurisdiction (AOJ) maintained that the Veteran was not entitled to direct service connection after the aforementioned development, the Board instructed the AOJ to treat the claim as intertwined with the Veteran's pending claim for service connection of an acquired psychiatric disorder, as evidence indicated that one of the more likely etiologies of the Veteran's claimed gonorrhea residuals is depression.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Although the AOJ had substantially complied with the remand directives at the time the claim was returned to the Board, evidence received after recertification warrants remand, as discussed below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

While additional delay is regrettable, the Board finds that remand is required to fairly decide the Veteran's claim.  Specifically, the Board highlights that the issue herein is inextricably intertwined with another issue currently on appeal, but not yet before the Board.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 183; September 2016 Board Remand.

In a November 2016 Rating Decision, the AOJ denied service connection for an acquired psychiatric disorder.  In February 2017, the AOJ issued the Supplemental Statement of the Case for the issue herein.  In March 2017, the AOJ returned the issue herein to the Board.  In April 2017, the Veteran filed a timely Notice of Disagreement for the November 2016 Rating Decision.  Therefore, the issue of service connection for an acquired psychiatric disorder is currently on appeal before the AOJ and, as the issue herein is inextricably intertwined with the psychiatric issue, remand is necessary.

Accordingly, the case is REMANDED for the following action:

Consider the claim herein on a secondary basis as intertwined with the claim for service connection for a psychiatric disorder and develop accordingly.  

See September 2016 Board Remand (finding the issues of service connection for residuals of gonorrhea and service connection for an acquired psychiatric disorder to be inextricably intertwined, as evidence indicated that one of the more likely etiologies of the Veteran's claimed gonorrhea residuals is depression); April 2017 Notice of Disagreement for the November 2016 Rating Decision (denying service connection for an acquired psychiatric disorder). 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).




